Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) made as of the 15th
day of May, 2012 (the “Effective Date”) between FRIENDFINDER NETWORKS INC., a
Nevada corporation (“FFN”) and Various, Inc., a California corporation
(“Various”) (FFN and Various collectively defined herein as the “Company”)
having an office at 6800 Broken Sound Parkway, Suite 200, Boca Raton, Florida
33487 and EZRA SHASHOUA (the “Executive”).

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement effective November 18, 2011 (the “Employment Agreement”); and

WHEREAS, the Company and Executive have agreed to amend and restate the
Employment Agreement under the terms and conditions provided herein; and

WHEREAS, the Company desires to continue the Executive's employment and the
Executive desires to accept such continued employment by the Company on the
terms and subject to the conditions hereinafter set forth.

NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1.

Employment.  The Company hereby employs the Executive, and the Executive hereby
accepts such employment by the Company, upon the terms and conditions set forth
below.

2.

Term.  Subject to the provisions for termination herein provided, the employment
of the Executive shall commence as of the Effective Date and shall continue for
a term of three (3) years (the “Term”).  Executive’s current tenure with the
Company will be grandfathered.

3.

Duties and Responsibilities.

3.1

During the Term, the Executive shall have the position of Chief Financial
Officer. At all times and in connection therewith, the Executive shall perform
such executive duties and responsibilities commonly incident to such office as
may be assigned to him from time to time by or under the authority of the Chief
Executive Officer and Chairman of the Board of Directors, or Co-Chairman(s) of
the Board of Directors of the Company, as applicable (the “Executive
Management”), and, in the absence of such assignment, such duties customary to
such office as is reasonably necessary to the operations of the Company. The
Executive shall report directly to Executive Management.

3.2

At all times during the Term, the Executive’s employment by the Company shall be
full-time and the Executive agrees that he will devote his business time and
attention, his best efforts, and all of his skill and ability to promote the
interests of the Company.  Executive shall not become an employee of any
business other than that of the Company. The Company hereby agrees that so long
as Executive complies with the requirements of this Agreement and his fiduciary
duties to the Company, the Executive will not be prohibited from making passive
investments, serving on civic or charitable boards or committees, or serving on
the board of directors or other governing body of companies that do not compete
with the Company or any of their affiliates.

3.3

The Executive’s services shall be substantially performed at the Company’s
offices in Boca Raton, Florida, subject to necessary travel requirements of his
position and duties hereunder.

3.4

Nothing contained herein shall require the Executive to follow any directive or
to perform any act which would violate any laws, ordinances, regulations or
rules of any governmental, regulatory or administrative body, agent or
authority, any court or judicial authority, or any public, private or industry
regulatory authority.  The Executive shall act in accordance with all laws,
ordinances, regulations or rules of any governmental, regulatory or
administrative body, agent or authority, any court or judicial authority, or any
public, private or industry regulatory authority.

4.

Compensation.

4.1

Base Salary.  During the Term, the Company shall pay the Executive $480,000 per
annum (the “Base Salary”) in accordance with the Company’s customary payroll
practices as in effect from time to time (but in no event less frequently than
monthly).  The Base Salary may be increased from time to time in the discretion
of the Company, and any increased Base Salary pursuant to this Section 4.1 shall
be deemed the Base Salary for the purpose of this Agreement.

4.2

Bonus.  Executive will be eligible to receive a discretionary annual bonus up to
100% of Base Salary contingent upon Executive's achievement of specific goals
and objectives set forth and agreed to with and by Executive Management.





1




--------------------------------------------------------------------------------




4.3

Equity Compensation.  Executive has been granted equity compensation in the
past, and will be provided further grants under the Company’s equity
compensation plans from time to time commensurate with Executive’s status as a
senior executive of the Company. Executive's tenure under the Company's existing
equity compensation plans shall remain unchanged.  Specific reference is made to
that Restricted Stock Grant Agreement, dated March 26, 2012, by and between the
Company and Executive (the “Grant Agreement”).  Notwithstanding Section 4(a) of
the Grant Agreement, the price at which the Company shall have the right to
repurchase Restricted Shares granted under the Company's 2009 Restricted Stock
Plan shall be at the fair market value of such Restricted Shares on the date the
Restricted Shares were granted, not at the price of $0.10 per share as set forth
in Section 4(a) of the Grant Agreement. This Agreement ratifies and confirms
such change to the repurchase price per Restricted Share under Section 4(a) of
the Grant Agreement and to the repurchase price per restricted share under any
future grant agreements of the Company.   

4.4

Expenses.  The Company shall pay or reimburse the Executive for all reasonable
out-of-pocket expenses incurred by the Executive, accompanied by vouchers
therefore in accordance with the Company's policies, in the course of providing
services to the Company.

4.5

Vacation.  The Executive shall be entitled to four (4) weeks of paid vacation
during each calendar year, to be taken during such calendar year at times
selected by the Executive, as well as paid holidays and paid time off according
to the Company's policy in effect from time to time.

4.6

Benefits.  During the Term of this Agreement, the Executive shall be eligible to
participate in each of the Company’s existing or future benefit plans, policies
or arrangements maintained by the Company and made available to employees
generally, as well as all such existing or future benefit plans, policies or
arrangements maintained by the Company for the benefit of executives.  Except as
specifically provided for herein, no additional compensation under any such
plan, policy or arrangement shall be deemed to modify or otherwise effect the
terms of this Agreement.

4.7

D&O Insurance Coverage.  The Company shall cover Executive in its standard D&O
insurance policy, under the current limits and evidence in place and shall
provide written evidence of such coverage upon request by the Executive;
provided that the limits shall be no less than $10 million per defined loss, and
$10 million in total coverage.

4.8

Indemnification Agreement.  It is hereby agreed between Executive and Company
that Executive’s Indemnification Agreement entered into as of April 21, 2009
shall remain in full force and effect in accordance with its terms.

5.

Termination.

5.1

Termination by the Company for Cause.  The Company may terminate the Executive’s
employment and this Agreement at any time during the Term for Cause, effective
immediately upon written notice to the Executive of such termination.  For
purposes of this Section 5.1, “Cause” shall mean: a willful failure or refusal
on Executive’s part to perform Executive’s duties under this Agreement, willful
failure or refusal to carry out the lawful directions of the Board of Directors
of the Company (the “Board”); willful gross misconduct, willful dishonesty or
fraud on Executive’s part in connection with Executive’s employment, regardless
of whether it results in economic harm to the Company or its subsidiaries or
affiliates; or a material breach by the Executive of any provision of this
Agreement. No termination of the Executive's employment hereunder by the Company
for Cause shall be effective as a termination for Cause unless the provisions of
this Section shall first have been complied with. The Executive shall be given
written notice by the Board, with such notice stating in reasonable detail the
particular circumstances that constitute the grounds on which the proposed
termination for Cause is based.  The Executive shall have ten (10) days after
receipt of such notice to fully cure such alleged violation, if possible.  If he
fails to cure such alleged violation within such ten (10) day period, the
Executive shall then be entitled to a hearing in person (together with counsel)
before the full Board.  If after such hearing, the Board gives written notice to
the Executive confirming that a majority of the members of the full Board voted
after the hearing to terminate him for Cause, the Executive’s employment shall
thereupon be terminated for Cause.  For purposes hereof, no act or omission
shall be deemed to be “willful” if such act or omission was taken (or omitted)
in the good faith belief that such is in the best interests of, or not opposed
to the best interests of, the Company or if such act or omission resulted from
the Executive’s physical or mental incapacity.

5.2

Termination by the Company Without Cause.  The Company may terminate the
Executive’s employment and this Agreement without Cause upon thirty (30) days’
prior written notice to the Executive.

5.3

Termination by the Executive for Good Reason.  The Executive may terminate his
employment and this Agreement for Good Reason.  A resignation for “Good Reason”
shall mean a resignation by the Executive of the Executive’s employment within
sixty (60) days following the occurrence of any of the following events or the
date that the Executive has actual knowledge of any of the events, if later:

(a)

Without the Executive’s written consent, a material change or reduction of his
duties, title(s), position or responsibilities;





2




--------------------------------------------------------------------------------




(b)

Without the Executive’s written consent, a significant reduction by the Company
in the Base Salary or Bonus as in effect immediately prior to such reduction or
a significant reduction or failure to provide the other compensation and
benefits to Executive as set forth under this Agreement;

(c)

Without the Executive’s written consent, a requirement by the Company that the
Executive relocate his office to a location more than one (1) mile from its
then-current location or if the Company requires extensive travel above and
beyond what Executive has customarily performed for the Company; or

(d)

The Company's breach of any provision of this Agreement.

5.4

Voluntary Termination by the Executive Without Good Reason.  The Executive may
voluntarily terminate his employment hereunder without Good Reason, upon not
less than thirty (30) days’ prior written notice to the Company.

5.5

Death.  The Executive’s employment and this Agreement shall automatically
terminate upon the Executive’s death.

6.

Severance.

6.1

In the event of a termination of the Executive’s employment by the Company for
Cause, due to the expiration of the Term or as a result of the Executive’s
death, the Executive (or his estate, as applicable) shall be entitled to (i) his
Base Salary earned but unpaid through and including the date of the termination
of his employment, (ii) any unpaid bonus that is earned and accrued for any
completed Fiscal Year, and (iii) any benefits or payments to which the Executive
is entitled under any Company plan, program, agreement, or policy (collectively,
the “Accrued Amounts”). For avoidance of doubt, absent a termination of
employment in connection with a Change in Control pursuant to Section 6.3, the
Executive shall not be entitled to any severance benefits pursuant to Section
6.2 if his employment is terminated by the Company for Cause, due to the
Executive's death or the expiration of the Term; provided that, in the event
that the Executive's employment is terminated by the Company for Cause (a
“Discretionary Severance Event”), the Board (without the Executive's
participation), in its sole and absolute discretion, may choose to pay the
Executive an amount equal to the sum of the payments referred to in subsections
6.2(a) and (b) below.

6.2

In the event the Executive’s employment is terminated by the Company without
Cause (which does not include termination due to expiration of the Term) or by
the Executive for Good Reason, the Executive shall be entitled to the Accrued
Amounts and, subject to Section 6.6, the Executive shall be entitled to receive,
and the Company shall be obligated to provide, the following severance benefits:

(a)

Payments to the Executive of an amount equal to the Base Salary owed to the
Executive for the remainder of the Term in one lump sum payment within five (5)
days following the termination date, as determined by the Company; provided
however, if there is less than one (1) year remaining on the Term, the amount
paid to Executive shall be an amount equal to one (1) year of Executive’s then
current Base Salary paid in one lump sum payment within five (5) days following
the termination date, as determined by the Company;

(b)

Payment to the Executive of an amount equal to one hundred percent (100%) of the
Bonus opportunity actually earned for the Fiscal Year prior to the year of
termination, if any; this amount shall be paid in one lump sum payment within
five (5) days following the termination date, as determined by the Company;

(c)

The same level of health (i.e. medical, vision and dental) coverage and benefits
as in effect for the Executive and his dependents on the day immediately
preceding the date of termination of employment; provided, however that (i) the
Executive constitutes a qualified beneficiary, as defined in Section 4980B(g)(1)
of the Code; and (ii) the Executive elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the time period prescribed pursuant to COBRA. The Company shall continue
to provide the Executive and his dependents with such health coverage at the
Company's expense until the date the Executive and his dependents are no longer
eligible to receive continuation coverage pursuant to COBRA; and

(d)

All outstanding stock options, restricted stock and other awards granted under
the Company's equity compensation plans (the “Awards”) shall immediately vest
upon termination and the Executive shall be entitled to sell, transfer or
otherwise convey all shares of stock received pursuant to the Awards as of the
date of termination notwithstanding any provision in any award agreement to the
contrary, subject to compliance with the federal securities laws.  Executive
shall remain eligible to exercise his stock options through the expiration date
of such stock options notwithstanding any provision in any stock option award
agreement to the contrary.  Notwithstanding this subsection 6.2(d), however,
Executive shall have the option, in his sole discretion, to elect to forgo the
accelerated vesting of the Awards.





3




--------------------------------------------------------------------------------




6.3

In the event that the Executive's employment is terminated for any reason within
12 months following a Change in Control, the Executive shall be entitled to
receive the Accrued Amounts and, subject to Section 6.6, the Executive shall be
entitled to receive, and the Company shall be obligated to provide, the
following severance benefits:

(a)

Payments to the Executive of an amount equal to five (5) times the Executive’s
Base Salary in one lump sum payment within five (5) days following the
termination date, as determined by the Company;

(b)

Payment to the Executive of an amount equal to one hundred percent (100%) of the
Bonus opportunity actually earned for the Fiscal Year prior to the year of
termination, if any; this amount shall be paid in one lump sum payment within
five (5) days following the termination date, as determined by the Company;

(c)

The same level of health (i.e. medical, vision and dental) coverage and benefits
as in effect for the Executive and his dependents on the day immediately
preceding the date of termination of employment; provided, however that (i) the
Executive constitutes a qualified beneficiary, as defined in Section 4980B(g)(1)
of the Code; and (ii) the Executive elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the time period prescribed pursuant to COBRA. The Company shall continue
to provide the Executive and his dependents with such health coverage at the
Company's expense until the date the Executive and his dependents are no longer
eligible to receive continuation coverage pursuant to COBRA; and

(d)

All outstanding Awards shall immediately vest upon termination and the Executive
shall be entitled to sell, transfer or otherwise convey all shares of stock
received pursuant to the Awards as of the date of termination notwithstanding
any provision in any award agreement to the contrary, subject to compliance with
the federal securities laws.  Executive shall remain eligible to exercise his
stock options through the expiration date of such stock options notwithstanding
any provision in any stock option award agreement to the contrary.
Notwithstanding this subsection 6.3(d), however, Executive shall have the
option, in his sole discretion, to elect to forgo the accelerated vesting of the
Awards.

(e)

To the extent that severance benefits are payable under this Section 6.3, no
severance benefits shall be payable under Section 6.2.

For purposes of this Agreement, a “Change in Control” shall mean:  (i) the
direct or indirect acquisition, whether in one or a series of transactions by
any person (as such term is used in Section 13(d) and Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or related
persons (such person or persons, an “Acquirer”) constituting a group (as such
term is used in Rule 13d-5 under the Exchange Act), of (A) beneficial ownership
(as defined in the Exchange Act) of issued and outstanding shares of stock of
the Company, the result of which acquisition is that such person or such group
possesses in excess of 50% of the combined voting power of all then-issued and
outstanding capital stock of the Company, or (B) the power to elect, appoint, or
cause the election or appointment of at least a majority of the members of the
Board (or such other governing body in the event the Company or any successor
entity is not a corporation); (ii) a merger or consolidation of the Company with
a person or a direct or indirect subsidiary of such person, provided that the
result of such merger or consolidation, whether in one or a series of related
transactions, is that the holders of the outstanding voting stock of the Company
immediately prior to the consummation of such transaction do not possess,
whether directly or indirectly, immediately after the consummation of such
merger or consolidation, in excess of 50% of the combined voting power of all
then-issued and outstanding capital stock of the merged or consolidated person,
its direct or indirect parent, or the surviving person of such merger or
consolidation; or (iii) a sale or disposition, whether in one or a series of
transactions, of all or substantially all of the Company’s assets.

6.4

In the event the Executive terminates his employment without Good Reason during
the Term, and in accordance with Section 5.4, upon such termination, the
Executive shall be entitled to the Accrued Amounts and, provided, that, (a)
Executive complies with Section 5.4 and Sections 6.6, 7, 8 and 9 below and (b)
Executive does not accept employment with or provide consulting service to any
web-based provider of adult-oriented social networking, chat or cams services
worldwide for a period of one (1) year following Executive’s termination
pursuant to this Section 6.4, the Executive shall be entitled to receive, and
the Company shall be obligated to provide, the following severance benefits:

(a)

Payments to the Executive of an amount equal to one year's Base Salary plus an
amount equal to one hundred percent (100%) of the Bonus opportunity actually
earned for the Fiscal Year prior to the year of termination; this amount shall
be paid in one lump sum payment within five (5) days following the termination
date, as determined by the Company;





4




--------------------------------------------------------------------------------




(b)

The same level of health (i.e. medical, vision and dental) coverage and benefits
as in effect for the Executive and his dependents on the day immediately
preceding the date of termination of employment; provided, however that (i) the
Executive constitutes a qualified beneficiary, as defined in Section 4980B(g)(1)
of the Code; and (ii) the Executive elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the time period prescribed pursuant to COBRA. The Company shall continue
to provide the Executive and his dependents with such health coverage at the
Company's expense until the date the Executive and his dependents are no longer
eligible to receive continuation coverage pursuant to COBRA; and

(c)

All outstanding Awards shall immediately vest upon termination and the Executive
shall be entitled to sell, transfer or otherwise convey all shares of stock
received pursuant to the Awards as of the date of termination notwithstanding
any provision in any award agreement to the contrary, subject to compliance with
the federal securities laws.  Executive shall remain eligible to exercise his
stock options through the expiration date of such stock options notwithstanding
any provision in any stock option award agreement to the contrary.
 Notwithstanding this subsection 6.4(c), however, Executive shall have the
option, in his sole discretion, to elect to forgo the accelerated vesting of the
Awards.  

6.5

In the event of the Executive’s death on or after he becomes entitled to
severance hereunder, any severance not yet paid to the Executive as of the date
of his death shall be paid to his estate.  

Notwithstanding any other provision contained herein, if the Board (or its
delegate) determines in its discretion that severance payments due under this
Agreement are “nonqualified deferred compensation” subject to Section 409A of
the Code and that the Executive is a “specified employee” as defined in Section
409A(a)(2)(B)(i) of the Code and the regulations and other guidance issued
thereunder, then such severance payments, to the extent that they are
nonqualified deferred compensation subject to Section 409A of the Code shall be
paid on the first payroll date of the seventh month following the month in which
the Executive’s termination occurs.  For purposes of this Agreement, whether the
Executive is a “specified employee” will be determined in accordance with
written procedures adopted by the Board.

6.6.

Notwithstanding anything else to the contrary in this Agreement, all severance
and benefits provided in Sections 6.2, 6.3 and 6.4 above, other than the Accrued
Amounts, are subject to the Executive executing a release of claims related to
his employment with the Company, for the benefit of the Company, in the form
provided by the Company (the “Release”).  The Company shall provide Executive
with the Release within three (3) business days following the Executive's
termination of employment.  The Executive must sign and return to the Company
the Release within 45 days following the date the Executive terminates
employment and not revoke the Release.  In the event that the Company does not
timely provide Executive with the Release, then the Executive shall have no
obligation to sign such Release.  

6.7

Notwithstanding anything else to the contrary in this Agreement, in the event
the Executive’s termination date occurs within 60 days before the end of his
taxable year, the payments referred to in subsections 6.2(a) and 6.2(b), 6.3(a)
and 6.3(b) and 6.4(a) above, shall be made in the taxable year following the
Executive’s termination date (as soon as the requirements of Section 6.6 are
satisfied).

7.

Intellectual Property.

7.1

All inventions, trade secrets, works of authorship and other intellectual
property created by Executive in part or in whole during Executive’s employment
with the Company using Company resources, or otherwise related to the actual or
prospective businesses or interests of the Company, shall be owned exclusively
by the Company and shall be deemed “work made for hire” to the extent
permissible under applicable law.  Executive agrees to execute and deliver
promptly, at the Company’s expense, all assignments and other documents
requested by the Company to confirm the Company’s ownership of such in such
intellectual property.  Executive hereby waives any and all moral rights
Executive might have in such intellectual property.  Executive agrees that any
inventions, products, processes, apparatus, designs, improvements, or business
related suggestions and information, conceived, discovered, made or developed by
Executive, solely or jointly with others, after Executive’s termination of
employment with the Company that are based on the Company's Confidential
Information shall belong to the Company and Executive hereby assigns any and all
rights in such items to the Company.

7.2

Executive agrees he will fully and promptly disclose, in writing, to the Company
all inventions, products, processes, apparatus, designs, improvements, or
business related suggestions and information which Executive may, solely or
jointly with others, conceive, discover, make or develop while employed with the
Company.





5




--------------------------------------------------------------------------------




8.

Confidentiality.  The Executive understands and acknowledges that in the course
of his employment, he has had and will continue to have access to and will learn
confidential information regarding the Company that concerns the technological
innovations, operations and methodologies of the Company, including, without
limitation, business plans, financial information, protocols, proposals,
manuals, procedures and guidelines, computer source codes, programs, software,
know-how and specifications, inventions, copyrights, trade secrets, market
information, developments (as hereinafter defined), data and customer
information (collectively, “Confidential Information”). The Executive recognizes
that the use or disclosure of Confidential Information could cause the Company
substantial loss and damages which could not be readily calculated, and for
which no remedy at law would be adequate. Accordingly, the Executive agrees that
during the period beginning on the date hereof and continuing in perpetuity
thereafter, he shall keep confidential and shall not directly or indirectly
disclose any such Confidential Information to any third party, except as
required to fulfill his duties in connection with his employment by the Company,
and shall not misuse, misappropriate or exploit such Confidential Information in
any way. The restrictions contained herein shall not apply to any information
which the Executive can demonstrate (i) was already available to the public at
the time of disclosure, or subsequently became available to the public,
otherwise than by breach of this Agreement or (ii) was the subject of a court
order to disclose.

9.

Interference with Business.  Executive acknowledges that because of Executive’s
responsibilities at the Company, Executive has developed and will help to
develop, and has been and will be exposed to, the Company’s business strategies,
information on customers and clients, and other valuable Confidential
Information and that use or disclosure of such Confidential Information in
breach of this Agreement would be extremely difficult to detect or prove.
 Executive also acknowledges that the Company’s relationships with its
employees, customers, clients, vendors, and other persons are valuable business
assets.  Therefore, Executive agrees as follows:

9.1

Executive shall not, for a period of one (1) year following termination of
Executive’s employment with the Company for any reason, directly or indirectly
solicit, induce, recruit, or encourage any officer, director or employee of the
Company to leave the Company or terminate his or her employment with the
Company.

9.2

Executive shall not, for a period of one (1) year following the termination of
Executive’s employment with the Company for any reason, for the purpose of
selling products or services competitive with the Company’s, solicit any actual
or prospective customer or client of the Company by using the Company’s
Confidential Information, or otherwise solicit such customers or clients by
using means that amount to unfair competition.

10.

Administration/Other Agreements.  Notwithstanding anything contained in this
Agreement to the contrary, the Executive acknowledges and agrees that the Board,
in its sole and absolute discretion, shall administer this Agreement in a manner
that complies with Section 409A of the Code.  

11.

Section 280G Gross-Up Payments.  If any of the payments under this Agreement
(“Payment”)  will be subject to the tax (the “Excise Tax”) imposed by Section
4999 of the Code (or any similar tax that may hereafter be imposed), the Company
shall pay to the Executive in cash additional amounts (the “Gross-Up Payments”)
such that the net amount retained by the Executive after deduction from the
Payment and the Gross-Up Payments of any Excise Tax imposed upon the Payment and
any federal, state and local income tax and Excise Tax and any other tax imposed
upon the Gross-Up Payments shall be equal to the original amount of the Payment,
prior to deduction of any Excise Tax imposed with respect to the Payment.  The
Gross-Up Payments are intended to place the Executive in the same economic
position he would have been in if the Excise Tax did not apply.  The Gross-Up
Payments shall be paid to the Executive when any Excise Tax relating to said
Payment becomes due and payable, provided that such Gross-Up Payments shall not
be paid later than the end of the calendar year next following the calendar year
in which the Executive remits (or has remitted on his behalf) the related taxes
to the appropriate tax authorities.

12.

Miscellaneous.

12.1

Notices.  All notices under this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered with an acknowledgment of
receipt or if mailed by first class registered or certified mail, return receipt
requested, addressed to Company and to the Executive at their last known
respective addresses, or to such other person or address as may be designated by
like notice hereunder.  Any such notice shall be deemed to be given on the day
delivered, if personally delivered, or on the third day after the mailing if
mailed.

 

12.2

Parties in Interest.  The Executive shall not delegate his employment
obligations under this Agreement to any other person.  The Company may not
assign any of its obligations hereunder other than to any entity that acquires
(by purchase, merger or otherwise) all or substantially all of the voting stock
or assets of the Company, provided such acquirer promptly assumes all of the





6




--------------------------------------------------------------------------------




obligations hereunder of the Company in a writing delivered to the Executive.
 In the event of a merger or other combination, or the sale or liquidation of
business and assets, the Company shall use its reasonable best efforts to cause
such assignee or transferee to promptly and expressly assume the liabilities,
obligations and duties of the Company hereunder. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective heirs, legal representatives, successor and permitted assigns,
but no other person shall acquire or have any rights under or by virtue of this
Agreement.

12.3

Further Assurances.  From and after the date of this Agreement, each of the
parties hereto shall from time to time, at the request of the other party and
without further consideration, do, execute and deliver, or cause to be done,
executed and delivered, all such further acts, things and instruments as may be
reasonably requested or required more effectively to evidence and give effect to
the transactions provided for in this Agreement.

12.4

Governing Law, Jurisdiction and Venue.  This Agreement shall be governed by and
construed in accordance with the laws and decisions of the State of Florida
applicable to contracts made and to be performed therein without giving effect
to the principles of conflict of laws.  Any legal action or proceeding with
respect to this Agreement shall be brought and maintained exclusively in the
state or federal courts in Palm Beach County, Florida, and the parties waive any
objections to the jurisdiction and venue of those courts.

12.5

Counterparts; Facsimile Signatures.  This Agreement may be executed in
counterparts and by facsimile, and each such counterpart shall be deemed to be
an original instrument, but all such counterparts together shall constitute but
one agreement.  Facsimile signatures shall be considered originals for all
purposes.

12.6

Severability.  The provisions of this Agreement are severable, and if any one or
more provisions are determined to be judicially unenforceable, in whole or in
part, the remaining provisions shall nevertheless be binding and enforceable.

12.7

Entire Agreement; Modification; Waiver.  Except as otherwise specifically
contemplated herein and the Executive's Indemnification Agreement, this
Agreement contains the entire agreement and understanding between the parties
with respect to the subject matter hereof and supersedes all prior negotiations
and oral understandings, if any.  Neither this Agreement nor any of its
provisions may be modified, amended, waived, discharged or terminated, in whole
or in part, except in writing signed by the parties.  No waiver of any such
provision or any breach of or default under this Agreement shall be deemed or
shall constitute a waiver of any other provision, breach or default. No
amendment of the Agreement may cause any amount payable to the Executive prior
to the amendment to be includible in the Executive’s taxable income on any
earlier date under the provisions of Code Section 409A as determined after the
amendment.

13.

Section 409A Compliance.  It is intended that all benefits and compensation
payable pursuant to this Agreement are exempt from or, alternatively, comply
with Code Section 409A (and any legally binding guidance promulgated under Code
Section 409A, including, without limitation, the Final Treasury Regulations),
and this Agreement will be interpreted, administered and operated accordingly.
 In the event that any provision of this Agreement is inconsistent with Code
Section 409A or such guidance, then the applicable provisions of Code
Section 409A shall supersede such inconsistent provision.  In accordance with
the foregoing, the Executive shall not have a legally binding right to any
distribution made to Executive in error.  Notwithstanding the foregoing, in no
event will any of the Company, its parent, its or their respective subsidiaries,
affiliates, or officers, directors, employees, or agents have any liability for
failure of this Agreement to be exempt from or comply with Code Section 409A and
none of the foregoing guarantees that the Agreement is exempt from or complies
with Code Section 409A.  For all purposes under Code Section 409A, the
Executive’s right to receive any payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.
 Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.  A “termination of
employment” under this Agreement shall mean a “separation from service” under
Code Section 409A and Final Treasury Regulation 1.409A-1(h) and the default
presumptions thereof.    

Notwithstanding any other provision of this Agreement to the contrary, to the
extent that any reimbursement of expenses constitutes “deferred compensation”
under Code Section 409A, such reimbursement shall be provided no later than
December 31 of the year following the year in which the expense was incurred.
 The amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year.  The amount of any in-kind
benefits provided in one year shall not affect the amount of in-kind benefits
provided in any other year.

14.

Attorney Fees.  In the event that either party is required to pursue claims or
commence litigation to enforce their rights under this Agreement, or to defend
against claims brought against them by the other party that are determined by a
court to be without merit, the prevailing party shall be entitled to recover
their reasonable attorneys' fees and costs.

15.

Tenure.  The Company acknowledges the tenure of Executive as an employee of the
Company and his tenure and eligibility under the Company's policies and
compensation and benefit programs applicable to employees.

[signature page follows]




7




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.







 

FRIENDFINDER NETWORKS INC.

 

 

 

 

By:

/s/ Daniel C. Staton

 

Name:

Daniel C. Staton

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

VARIOUS, INC.

 

 

 

 

By:

/s/ Anthony Previte

 

Name:

Anthony Previte

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

/s/ Ezra Shashoua

 

Ezra Shashoua








8

[Signature Page to Ezra Shashoua's Amended and Restated Employment Agreement]


